FILED
                           NOT FOR PUBLICATION
                                                                            FEB 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30283

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00021-RMP-3
 v.

KORY ANTHONY JOSEPH HALL, a.k.a.                 MEMORANDUM*
Kory AJ Hall,

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                           Submitted February 2, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Kory Anthony Joseph Hall appeals from the district court’s judgment and

challenges his 100-month sentence for conspiracy to distribute oxycodone

hydrochloride, in violation 21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Hall’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

No pro se supplemental brief or answering brief has been filed.

      Hall has waived his right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2